Title: Treasury Department Circular to the Collectors of the Customs, 17 May 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Sir
Treasury DepartmentMay 17th. 1790

It appears probable that the public interests would be promoted by my receiving the earliest information when breaches of the Revenue Laws take place. I therefore request; that whenever a seizure shall be made within the sphere of your duty, you will transmit me by the first opportunity an account of the transaction, containing such particulars as will enable me fully to understand the case.
I am Sir   Your Obedt Servt
A Hamilton

